Harris, J.,
dissenting.
I- do not concur in the judgment rendered in this case by the majority of the Court. The decision has been made, I think, upon an entire misapprehension of the facts. There is not one of them from which the assent, either positively or impliedly, of Howard can be inferred, to the violation of the injunction by Durand. This injunction had reference entirely to Howard’s interest as a copartner. The negotiation begun afterwards by Durand, had not the slightest reference to the matters involved in Howard’s bill, but was an offer by Du-rand to sell to Howard Ms (Durand’s) share in the partnership. It fell through by the bad faith of Durand. Had this negotiation had any connection with Howard’s interest as a partner, broken off as it was, by Durand’s non-compliance with his agreement to sell, Howard ought not to be permitted to suffer any injury thereby; but surely when the negotiation had not the slightest relation .whatever to the matters in controversy under Howard’s bill, there can be no plausible reason assigned for not allowing him the benefit of an attachment for contempt, to coerce Durand to make good any damages he may have sustained, — not beyond the penalty of the injunction.